  Case 20-61587        Doc 19      Filed 12/22/20 Entered 12/22/20 12:22:13           Desc Main
                                     Document     Page 1 of 2




SIGNED THIS 22nd day of December, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                         UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA

In re:
ROBERT E. CURRIER, JR.,                                              Chapter 7
       Debtor.                                                       Case No. 20-61587

                                   ORDER DISMISSING CASE

        On December 7, 2020, Robert E. Currier, Jr. filed a voluntary chapter 7 petition pro se.

ECF Doc. No. 1. Because the case was filed without a certification that Mr. Currier received an

approved credit counseling briefing during the 180-day period ending on the filing date, or a

certification of exigent circumstances, the Court entered a deficiency order on December 8, 2020.

See ECF Doc. No. 5. On December 21, 2020, Mr. Currier filed a Certificate of Counseling that he

received the credit counseling briefing on December 21, 2020, a date after the filing of the petition

and not in the 180-day period ending on the filing date as required by the Bankruptcy Code. See

ECF Doc. No. 18.

        To proceed as a debtor in this Court, an individual must complete the credit counseling

briefing within the 180-day period ending on the date of the filing of the petition. An individual

may not be a debtor under the Bankruptcy Code “unless such individual has, during the 180-day

period ending on the date of filing of the petition by such individual, received from an approved
  Case 20-61587        Doc 19      Filed 12/22/20 Entered 12/22/20 12:22:13             Desc Main
                                     Document     Page 2 of 2



nonprofit budget and credit counseling agency described in section 111(a) an individual or group

briefing . . . that outlined the opportunities for available credit counseling and assisted such

individual in performing a related budget analysis.” 11 U.S.C. § 109(h)(1). This Court does not

have discretion to waive the credit counseling pre-filing requirement unless the circumstances fall

within one of the statutory exceptions, none of which have been asserted.

       Because Mr. Currier did not file a certification of pre-petition credit counseling briefing

and did not file a certification of exigent circumstances, Mr. Currier is ineligible to be a debtor and

the Court must dismiss his case.

       Accordingly, it is

                                            ORDERED

       that that the above case is DISMISSED.

       Copies of this order are directed to be sent to the debtor, the chapter 7 trustee, and the

Office of the United States Trustee.

                                           End of Order




                                                                                                     2
